Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald C. Sweat appeals the district court’s order rejecting the magistrate judge’s recommendation to dismiss Sweat’s 42 U.S.C. § 1983 (2006) complaint for failure to exhaust, granting summary judgment in favor of Defendants, and dismissing the action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sweat v. Williams, No. 9:09-cv-02041-HFF, 2010 WL 1755596 (D.S.C. Apr. 29, 2010). We deny Sweat’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.